VAUGHN, Judge.
Defendant assigns as error that her motion for continuance was denied and that she was denied counsel at public expense. She does not contend that the judge abused his discretion when he denied the motion for continuance. Instead, it is argued that, as a matter of law, the motion should have been granted because the effect of denial was to deprive her of her constitutional right to counsel and that she need not show other prejudice. We cannot sustain this argument. There was ample time between indictment and trial for defendant to retain counsel and prepare her defense. The judge’s findings on the question of defendant’s indigency are supported by the evidence. Defendant’s argument that she has been denied the right to counsel because of the absence of definite standards for determining indigency must also be rejected.
No error.
Judges Campbell and Britt concur.